This is an original proceeding in mandamus. The command of the alternative writ is that the respondents, as members of the Board of County Commissioners of Broward County convene and approve the salary bill of relator, and do all things necessary to pay the compensation due relator as the duly commissioned and qualified Probation officer of Broward County, Florida, under Section 3690 C. G. L., 2325 R. G. S., for the period from June, 1933, to October, 1934, amounting to $1,275.00, and that the respondent, J. H. Juvenal, as Chairman of the Board of County Commissioners, and the respondent, E. R. Bennett, as Clerk of said Board, draw and countersign a warrant or warrants to the relator in payment of his salary claim aforesaid. The command of the writ extends "to all subsequent bills for salary" and is addressed not only to the respondents, but to their successors in office as well.
To the extent that the command of the writ extends to "all subsequent bills for salary" and to the extent that it runs to the successors in office of respondents the writ is too broad and the motion to quash interposed thereto is well taken and should be sustained. State, ex rel. Ben Hur Life Insurance Assn. v. Vickers, 115 Fla. 561, 156 Sou. Rep. 19.
It is therefore ordered that the alternative writ of mandamus herein be quashed with leave to amend in conformity *Page 487 
with this opinion within ten days, respondents to have a like period for further motion, answer or reply to the alternative writ as amended.
Alternative writ quashed with leave to amend.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.